United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                               Nos. 02-1251/2115
                                 ___________

Dr. Genick Bar-Meir,                 *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeals from the United States
                                     * District Court for the
North American Die Casting           * District of Minnesota.
Association, MN Chapter 16; Henry    *
Bakemeyer; Larry Winkler,            * [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                        Submitted: December 3, 2002
                            Filed: December 19, 2002
                                 ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Genick Bar-Meir filed this action against the North American Die Casting
Association (NADCA) MN Chapter 16; its Vice Chairman for Education, Larry
Winkler; and Henry Bakemeyer, a Wisconsin resident hired to teach NADCA
courses. He claimed they infringed his copyright of a book entitled “Fundamentals
of Die Casting Design” by selling materials for a course created by non-party
NADCA. Bar-Meir appeals the district court’s1 grant of summary judgment for
defendants, all pretrial rulings,2 and the award of costs and attorneys’ fees against
him.

       We agree with the district court that the undisputed evidence shows defendants
never possessed the materials Bar-Meir claims were infringing, and thus defendants
could not be responsible for displaying or distributing the materials. See Sony Corp.
v. Universal City Studios, Inc., 464 U.S. 417, 433 (1984) (defining infringer of
copyright). Moreover, the course syllabus he alleges was derived from his book was
not substantially similar, and thus was not infringing. See Hartmann v. Hallmark
Cards, Inc., 833 F.2d 117, 120 (8th Cir. 1987) (test for substantial similarity). We
reject Bar-Meir’s contention that he was improperly denied an oral argument on the
summary judgment motion. See Chrysler Credit Corp. v. Cathey, 977 F.2d 447, 448-
49 (8th Cir. 1992) (per curiam). We hold there was no abuse of discretion in any of
the discovery rulings, see SDI Operating P’ship v. Neuwirth, 973 F.2d 652, 655 (8th
Cir. 1992) (standard of review), or in denying Bar-Meir leave to file an amended
complaint, see Deutsche Fin. Servs. Corp. v. BCS Ins. Co., 299 F.3d 692, 700 (8th
Cir. 2002) (standard of review).

      We also hold the district court did not abuse its discretion in awarding
defendants their costs and attorneys’ fees, upon finding that the action was
objectively unreasonable and there was a need to deter future similar suits. See 17
U.S.C. § 505; Mary Ellen Enters., Inc. v. Camex, Inc., 68 F.3d 1065, 1072 (8th Cir.
1995) (standard of review; factors to consider in imposing costs and fees).



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      2
       The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota.
                                         -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-